                       UNITED STATES DISTRICT COURT

                            DISTRICT OF MINNESOTA




 Lincoln Lamar Caldwell,                            Case No. 17-cv-1971 (SRN/TNL)

              Petitioner,
                                                  MEMORANDUM OPINION AND
 v.                                                      ORDER

 Eddie Miles,
 Warden Stillwater Correctional Facility,
 Minnesota,

              Respondent.


Zachary A. Longsdorf, Longsdorf Law Firm, PLC, 5854 Blackshire Path, Suite 3, Inver
Grove Heights, MN 55076, for Petitioner.

Linda K. Jenny, Assistant County Attorney, Hennepin County Attorney’s Office, 300
South Sixth Street, Suite C-2000, Minneapolis, MN 55487, for Respondent.


SUSAN RICHARD NELSON, United States District Judge

I.    INTRODUCTION

      This matter is before the Court on Petitioner Lincoln Lamar Caldwell’s Objections

[Doc. No. 17] to United States Magistrate Judge Tony N. Leung’s April 8, 2018 Report

and Recommendation [Doc. No. 16] (“R&R”). The magistrate judge recommended that

Petitioner’s 28 U.S.C. § 2254 Petition for Writ of Habeas Corpus by a Person in State

Custody [Doc. No. 1] (“Petition”) be denied, the action be dismissed with prejudice, and a

Certificate of Appealability be denied. (R&R at 6.). For the reasons set forth below,
Petitioner’s objections are overruled, the Court adopts the R&R in its entirety, denies a

Certificate of Appealability, and dismisses this matter with prejudice.

II.    BACKGROUND

       The factual and procedural background of this matter is well documented in the

R&R and is incorporated herein by reference. This Court will recite background facts only

to the extent necessary to rule on Petitioner’s objections.

       A. State Court Proceedings

       In 2008, Petitioner was convicted in Hennepin County District Court on six counts of

murder.1 (See Pet. at 1; State v. Caldwell, 803 N.W.2d 373, 379, 381 (Minn. 2011) (“Caldwell

I”). Caldwell was the driver of an SUV involved in a drive-by shooting that killed Brian Cole.

State v. Caldwell, 853 N.W.2d 766, 768 (Minn. 2014) (“Caldwell II”). Both Caldwell and

one of his passengers, the shooter, Kirk Harrison, were members of the LL gang, rivals of the

One-Nine gang. Id. Although Cole was not a member of either gang, he was standing near

members of the One-Nine gang when Harrison shot him. Id.




1
 The six charges on which the jury convicted Caldwell were: (1) first-degree premeditated
murder in violation of Minn.Stat. § 609.185(a)(1) (2010); (2) first-degree premeditated
murder for the benefit of a gang in violation of Minn.Stat. § 609.185(a)(1) and Minn. Stat.
§ 609.229 (2010); (3) first-degree drive-by murder in violation of Minn.Stat. §
609.185(a)(3) (2010); (4) first-degree drive-by murder for the benefit of a gang in violation
of Minn.Stat. § 609.185(a)(3) and Minn. Stat. § 609.229; (5) second-degree drive-by
murder in violation of Minn. Stat. § 609.19, subd. 1 (2010); and (6) second-degree drive-
by murder for the benefit of a gang in violation of Minn. Stat. § 609.19, subd. 1(2) and
Minn. Stat. § 609.229, subds. 2, 3. State v. Caldwell, 803 N.W.2d 373, 379 (Minn. 2011)
(“Caldwell I”).
                                              2
         At Petitioner’s jury trial, the prosecution presented evidence regarding the LL gang,

including evidence about hand signs, drug activities, and the rivalry with the One-Nine gang.

Caldwell I, 803 N.W2d at 379–81. A witness confirmed that a photograph of Caldwell

showed him displaying the LL gang sign. Id. at 380. The prosecution called numerous trial

witnesses, some of whom were in Caldwell’s SUV at the time of the shooting, including

Carnell Harrison2 and William Brooks, and some of whom were not present at the shooting,

but discussed the shooting with Caldwell afterwards, including Shawntis Turnage. Id.

         Turnage testified that at a party shortly after the shooting, he encountered Caldwell,

who recounted “g[etting] down” with the One-Nines, which Turnage understood to mean

“fighting or shooting or [a] brawl or something.” Caldwell II, 853 N.W.2d at 768. Turnage

also testified that Caldwell had explained that a One-Nine gang leader known as “Ill Will”

had been the intended target of the shooting, and Caldwell had described the gun used in the

shooting as a “grey and black Smith & Wesson” 9 mm semiautomatic pistol that Turnage

knew Caldwell possessed. Id.

         Caldwell was represented by counsel during his jury trial.        Prospective jurors

completed a 91-question questionnaire, and during voir dire, defense counsel demonstrated

his familiarity with the completed questionnaires by asking some particularized questions of

the venire. Caldwell I, 803 N.W.2d at 386–87. Defense counsel also prepared a list of a

number of prospective jurors whom he planned to strike, and moved to strike several jurors

for cause, with some success. Id. at 387.


2
    Carnell Harrison was the brother of the shooter, Kirk Harrison.
                                               3
       Also, during trial, Caldwell’s mother disrupted the proceedings on a number of

occasions, for which she was initially temporarily barred from the courtroom, and later

banned from the courtroom for the duration of the trial. (See R&R at 42–47.) Prior to

delivering the final jury instructions, the district judge permitted members of the public an

opportunity to leave the courtroom, but then locked the doors of the courtroom during the

final jury instructions. (Id. at 48.)

       As noted, the jury ultimately convicted Caldwell on all six counts and the district court

sentenced him to life in prison without the possibility of parole. Caldwell I, 803 N.W.2d at

381.

       In addition to the charges brought against Caldwell, the shooter, Kirk Harrison, was

also prosecuted for Cole’s murder. Id. at 387. Kirk Harrison proceeded to a bench trial in

Hennepin County District Court, where he was convicted of unintentional murder in the

second degree for causing death while committing the felony of drive-by murder. Id. at 381.

The court found that the prosecution had failed to prove that Kirk Harrison had the intent to

cause the death of another, or that the LLs met the statutory definition of a gang. Id.

       Caldwell filed a direct appeal, which was later stayed so that he could file a

postconviction motion. Id. In Caldwell’s first postconviction motion, he argued, as relevant

here, that: (1) the doctrine of non-mutual collateral estoppel barred his conviction; (2) he

received ineffective assistance of counsel; and (3) he was denied his Sixth Amendment right

to a public trial. Id. at 382, 390. The postconviction court denied Caldwell’s petition, which



                                               4
he then appealed. Id. at 381. That appeal was also stayed so that Caldwell could file a second

postconviction petition. Id.

       In Caldwell’s second postconviction petition, he argued that he was entitled to an

evidentiary hearing on the basis of newly discovered evidence. Id. The postconviction court

denied Caldwell’s second postconviction petition, which he appealed. The Minnesota

Supreme Court consolidated Caldwell’s appeals and denied relief. Id. at 389; 391.

       Subsequently, Caldwell filed a third petition for postconviction relief, alleging that

three witnesses had presented false testimony in his trial. Caldwell II, 853 N.W.2d at 768. He

requested an evidentiary hearing. Id. In support of his petition, Caldwell submitted a

notarized affidavit from an investigator who interviewed certain witnesses, including

Turnage, and obtained statements in which they recanted their trial testimony. Id. at 769.

After the postconviction court summarily denied Caldwell’s request for an evidentiary

hearing, he appealed the denial of the hearing. Id. at 769–70. The Minnesota Supreme Court

found that the postconviction court had denied the motion prematurely and remanded the

matter for an evidentiary hearing. Id. at 778.

       The postconviction court held the evidentiary hearing in June 2015. Caldwell v. State,

886 N.W.2d 491, 498 (Minn. 2016) (“Caldwell III”). Carnell Harrison recanted his trial

testimony, and Brooks could not be located. Id. After Turnage was sworn as a witness, the

court informed him of the right against self-incrimination and that the prosecution might

consider perjury charges. Id. at 495. Turnage indicated that he understood his rights and

declined the offer to talk to an attorney. Id. On direct examination, Turnage testified that he

                                                 5
had never seen Caldwell with a gun, nor had Caldwell told him that he “got down with the

One-Nines.” Id. at 495–99. He explained that his testimony was different in 2008 because

he was young at the time and had felt intimidated. Id. at 495. On cross examination, the

prosecutor referred to possible perjury charges against Turnage, as well as charges related to

aiding and abetting an offender after-the-fact, and possible sentences for an aiding and

abetting offense. Id. In light of Turnage’s apparent confusion about his Fifth Amendment

rights, the court recessed Turnage’s testimony to allow him to seek counsel. Id. at 497.

Thereafter, Turnage obtained counsel and the hearing resumed three months later. Id. At the

reconvened hearing, Turnage invoked his Fifth Amendment rights and refused to answer

further questions. Id.

       The postconviction court then struck Turnage’s testimony from the earlier evidentiary

hearing, finding that Turnage’s Fifth Amendment waiver had not been complete, knowing,

and voluntary. Id. The postconviction court also concluded that Carnell Harrison’s new

testimony was not credible and even if Turnage had not testified at trial, it was unlikely that

the jury would have reached a different verdict. Id. at 501. The postconviction court

therefore denied Caldwell’s third motion for postconviction relief. Id.

       Caldwell appealed to the Minnesota Supreme Court, arguing that the postconviction

court and the prosecutor had interfered with Turnage’s decision to testify at the postconviction

hearing, thereby violating Caldwell’s Fourteenth Amendment right to due process. Id. In

addition, he argued that the postconviction court erred by striking Turnage’s testimony, and

the remedy for the constitutional violation was the dismissal of the indictment. Id. at 498.

                                               6
       In Caldwell III, the Minnesota Supreme Court disagreed, finding no violation of

Caldwell’s constitutional rights. Id. at 500–03. While it acknowledged that the invocation of

perjury charges can sometimes lead to the intimidation of a witness, it relied heavily on the

postconviction court’s first-hand observation of the tone and nature of questioning and found

that the prosecution had not intimidated Turnage. Id. Nor did the Minnesota Supreme find

any error on the part of the postconviction court in striking Turnage’s earlier testimony. Id.

Accordingly, it affirmed the postconviction court’s denial of relief.

       B. Habeas Petition

       In June 2017, Caldwell filed the instant Petition in this Court pursuant to 28 U.S.C. §

2254. He identifies the following bases for his claim that he is being held in violation of U.S.

law:

       Ground One: Ineffective Assistance of Counsel, in violation of the Sixth
       Amendment, based on: (1) counsel’s alleged inattentiveness or indifference
       during jury selection; and (2) counsel’s limited interaction with Caldwell prior
       to trial.
       Ground Two: Due process violation resulting from his conviction of
       committing a crime for the benefit of a gang despite insufficient evidence to
       satisfy all the elements of that crime. Namely, he contends that: (1) there was
       no evidence presented to show that he or his alleged gang existed for the
       purpose of engaging in illegal activity nor did any evidence show a pattern of
       crime committed by the alleged gang; (2) the principal in the crime for which
       Caldwell was charged with aiding and abetting was acquitted of committing
       the crime for the benefit of a gang; and (3) the amount of gang-related
       testimony prejudiced Caldwell’s right to a fair trial.
       Ground Three: Due process violation based on Caldwell’s conviction for
       intentional and premeditated murder despite insufficient evidence to satisfy all
       the elements of the crime. Specifically, he contends that the prosecution failed
       to present evidence of the principal’s premeditation or intent and the principal
                                               7
       was acquitted of premeditation and intentional murder counts after a bench
       trial.
       Ground Four: Due process violation based on Caldwell’s conviction for
       aiding and abetting Kirk Harrison, the principal, for a crime for which Harrison
       had been acquitted after the prosecution had a full and fair opportunity to
       litigate the issues of Harrison’s intent and premeditation.
       Ground Five: Due process violation arising from a postconviction hearing, in
       which a witness who was in the process of giving testimony favorable to
       Petitioner, asserted his right against self-incrimination after being threatened
       with perjury charges and a sentence of up to “half a life sentence” for “aiding
       an offender, accomplice after the fact” during the prosecution’s cross
       examination.
       Ground Six: Denial of Sixth Amendment right to a public trial based on the
       exclusion of Caldwell’s mother from the courtroom during trial, and later the
       entire floor of the courthouse in which the courtroom was located, and the
       locking of the courtroom doors during jury instructions.

(Pet. at 4–14.)

       In the April 2018 R&R, Magistrate Judge Leung recommended the denial of

Caldwell’s Petition, rejecting each basis for relief.

       As to Ground One, Caldwell’s claim of ineffective assistance of counsel, the

magistrate judge agreed with the Minnesota Supreme Court’s determination that Caldwell

failed to rebut the presumption that his trial counsel’s voir dire performance was reasonable.

(R&R at 19–20) (citing Caldwell I, 803 N.W.2d at 386–87). Likewise, the magistrate judge

found that the Minnesota Supreme Court was not objectively unreasonable in finding that

Caldwell had failed to demonstrate prejudice resulting from trial counsel’s allegedly deficient

performance during voir dire. (Id. at 23.)




                                                8
       Regarding the attorney-client relationship, Magistrate Judge Leung also agreed with

the Minnesota Supreme Court that the number of attorney client consultations alone was not

determinative of the adequacy of representation and that Caldwell’s trial counsel had advised

him competently. (R&R at 23–24) (citing Caldwell I, 803 N.W.2d at 387–88.) Also, even

assuming that the Minnesota Supreme Court unreasonably assessed counsel’s performance,

the magistrate judge found that Caldwell failed to show that he was prejudiced. (Id. at 25–

26.)

       Finding that the Minnesota Supreme Court’s determination of Petitioner’s ineffective

assistance claim was neither contrary to clearly established law nor objectively unreasonable,

the magistrate judge recommended that Caldwell be denied relief on Ground One of his

Petition. (Id. at 26.)

       Regarding Grounds Two and Three, Magistrate Judge Leung first addressed the

sufficiency of the gang-related evidence. He found no evidentiary deficiencies, noting the

findings of the Minnesota Supreme Court concerning a number of trial witnesses who

testified about the following: (1) their membership in the LL gang; (2) the LL gang hand

signal; (3) the rivalry between the LLs and the One-Nines; (4) that LLs sell drugs, including

crack cocaine and marijuana; and (5) that LLs engage in shoot-outs with other gangs that

encroach upon their territory, including the One-Nines. (Id. at 29) (citing Caldwell I, 803

N.W.2d at 380–81). In addition, the magistrate judge noted that witness Cey Barber had

testified that he was with Caldwell on the afternoon of the shooting, saw Ill Will in the

group of One-Nines, heard some shots, put his head down, then heard Kirk Harrison fire

                                              9
more shots. (Id.) (citing Caldwell I, 803 N.W.2d at 380–81.) In light of this evidence,

Magistrate Judge Leung found that the Minnesota Supreme Court had properly concluded,

consistent with Minn. Stat. § 609.11, subd. 9, that there was sufficient evidence from which

a jury could infer that the LLs had, as a primary activity, the commission of one or more

enumerated criminal offenses, and were engaged in a pattern of criminal activity. (Id. at

30–31) (citing Caldwell I, 803 N.W.2d at 385–86). Finding that the Minnesota Supreme

Court’s determination regarding the status of LL as a gang and its gang-related activities

was not unreasonable, the magistrate judge recommended the denial of relief sought in

Ground Two of Caldwell’s Petition. (Id. at 33.)

       As to the sufficiency of the evidence concerning intent and premeditation,

Magistrate Judge Leung focused on the sufficiency of the evidence at Caldwell’s trial, not

Kirk Harrison’s bench trial. (Id. at 33.)     The magistrate judge noted that several trial

witnesses had testified about the rivalry between the LLs and One-Nines and the events

that occurred on the day of the shooting, including the shooting itself. (Id. at 34–35) (citing

Caldwell I, 803 N.W.2d at 379–80). He agreed with the reasoning of the Minnesota

Supreme Court that there was sufficient evidence from which a jury could infer that Kirk

Harrison had a rivalry with Ill Will, that Harrison had tried to shoot him earlier in the day,

and that Harrison believed he was shooting at Ill Will when he fired into the group of

people that included Cole and Ill Will. (Id. at 37) (citing Caldwell I, 803 N.W.2d at 37.)

       As further evidence of intent and premeditation to convict Caldwell of aiding and

abetting first degree intentional murder, Magistrate Judge Leung noted comments made by

                                              10
Caldwell and Kirk Harrison on the day of the shooting that they intended to retaliate against

the One-Nines and Kirk Harrison’s actions in initially attempting to shoot at the One-Nines.

(Id.at 39–41.) After Harrison’s initial efforts to shoot failed, he realized that the gun’s

safety was on, and then removed the safety, firing into the crowd of One-Nines six or seven

times. (Id.) While Caldwell argues that the sole testimony concerning intent came from

Turnage, Magistrate Judge Leung disagreed, noting all of this evidence. Thus, even

without Turnage’s testimony that Ill Will had been the target, the magistrate judge properly

concluded that the Minnesota Supreme Court’s finding was not unreasonable that a jury

could have inferred that Harrison acted with intent to kill and that the killing was

premeditated. (Id. at 41.) Accordingly, the magistrate judge recommended the denial of

Ground Three of Caldwell’s Petition. (Id. at 42.)

       In Ground Four of Caldwell’s Petition, he asserts “that his due process rights were

violated when he was convicted of aiding and abetting Kirk . . . of a crime for which Kirk

. . . had been acquitted after the prosecution had a full and fair opportunity to litigate the

issues of [Kirk]’s intent and premeditation.” (Pet. at 10–11.) Magistrate Judge Leung

found that while Caldwell had presented the issue of statutory interpretation of Minn. Stat.

§ 609.05 to the Minnesota Supreme Court (concerning liability for the crimes of another),

the issues of non-mutual collateral estoppel and fundamental fairness were ultimately not

fairly presented in his consolidated appeal. (R&R at 12.) In addition, the magistrate judge

found that any fundamental fairness claim was now procedurally defaulted, rather than

merely unexhausted, (id. at 14) (citing State v. Knaffla, 243 N.W.2d 737, 741 (Minn. 1976),

                                             11
and that the Petition is not a “mixed petition,” containing a claim for which there is an

available state court remedy. (Id. at 14–15.) For all of these reasons, Magistrate Leung

recommended the denial of relief on Count Four. (Id. at 15.)

       Regarding Count Five, Caldwell’s due process claim concerning the testimony of

postconviction witness Turnage, the magistrate judge rejected Caldwell’s argument that

the government had interfered with the defense witness in violation of the Sixth

Amendment. (R&R at 59–60.) The magistrate judge found that the Minnesota Supreme

Court’s determination of no interference by the prosecutor was neither contrary to clearly

established federal law nor unreasonable. (Id. at 62–63) (citing Caldwell III, 886 N.W.2d

at 502). Accordingly, he recommended that Caldwell be denied relief as to this claim.

       Finally, with respect to Ground Six of Caldwell’s Petition, Magistrate Judge Leung

found that Caldwell’s right to a public trial was not denied when his mother was excluded

from the courtroom and the trial judge locked the courtroom doors during jury instructions.

(Id. at 42–52.) He noted that although the Sixth Amendment guarantees the right to a

public trial in all criminal prosecutions, that right must give way in some situations to other

rights or interests. (Id. at 49.) But most fatal to Caldwell’s claim, the magistrate judge

found, was that not all spectators were excluded from the courtroom.              (Id. at 50.)

Accordingly, he recommended that this claim for relief be denied.

III.   DISCUSSION

       The district court reviews de novo those portions of the R & R to which a specific

objection is made and “may accept, reject, or modify, in whole or in part, the findings or

                                              12
recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); accord D. Minn.

L.R. 72.2(b). Here, Petitioner objects to all of the magistrate judge’s findings, reasserting

the arguments that he presented to Magistrate Judge Leung.

       A. Procedural Bar for Claim Concerning Acquittal of Principal
       As noted, the magistrate judge recommended the denial, on procedural grounds, of

Caldwell’s due process claim that a defendant who has been charged as an accomplice cannot

be convicted of a crime when the principal has been acquitted of the same crime. (R&R at

12–15.) In his Objections, Caldwell argues that simply characterizing an issue as one

involving due process is sufficient to give state courts the opportunity to decide the federal

constitutional issue. (Objs. at 11.)

       “28 U.S.C. § 2254 requires a federal habeas petitioner to provide the state courts with

a ‘fair opportunity’ to apply controlling legal principles to the facts bearing upon his

constitutional claim.” Anderson v. Harless, 459 U.S. 4, 6 (1982) (citing Picard v. Connor,

404 U.S. 270 (1971)). Thus, a habeas petitioner must have “fairly presented” the “substance”

of his federal habeas corpus claim to the state courts, prior to seeking habeas relief. Id.

       As the magistrate judge observed, in Caldwell I, the Minnesota Supreme Court

addressed the question of whether a defendant charged as an accomplice can be convicted of

a crime for which the principal has been acquitted. (Id. at 10.) Having reviewed the appellate

record, Magistrate Judge Leung noted that the argument was two-pronged, with the first prong

grounded in statutory interpretation of Minn. Stat. § 609.05, and the second based on




                                               13
Standefer v. United States, 447 U.S. 10 (1980), and the doctrine of non-mutual collateral

estoppel. (R&R at 10–11) (citing Resp’t’s App. at 75, 76–80 [Doc. No. 12]).

       Because Caldwell’s counsel clarified at oral argument before the Minnesota Supreme

Court that his argument was limited to the interpretation of Minn. Stat. § 609.05, subd. 4, the

Minnesota Supreme Court confined its analysis in Caldwell I to that issue. 803 N.W.2d at

382 n.3. While Caldwell now acknowledges that counsel may have waived the non-mutual

estoppel argument before the state court, he asserts that nothing indicates the waiver of a

fundamental fairness argument present in the instant claim. (R&R at 13) (citing Pet’r’s Resp.

at 23–24 [Doc. No. 15]). Alternatively, he asks this Court to deem any unexhausted claims

deleted from this Petition, so as to permit the consideration of all of his exhausted claims, or

that he be granted leave to amend his Petition in order to proceed with his exhausted claims.

(Id.) (citing Pet’r’s Resp. at 24.)

       The Court agrees with Magistrate Judge Leung that the issue of fundamental fairness

was “part and parcel” of the issue of non-mutual collateral estoppel, and not a separate federal

claim. (Id.) As the magistrate judge observed, in order to “fairly present” a constitutional

claim, a petitioner must refer to a “specific federal constitutional right, a particular

constitutional provision, a federal constitutional case, or a state case raising a pertinent federal

constitutional issue.” (Id.) (citing Nash, 807 F.3d 892, 898 (8th Cir. 2015)). But because

Caldwell’s counsel waived the issue of non-mutual collateral estoppel, the fundamental

fairness claim was not fairly presented to the Minnesota Supreme Court. Accordingly, the



                                                14
Minnesota Supreme Court lacked a fair opportunity to apply the law to the facts relevant to

this constitutional claim.

       As noted in the R&R, a claim is unexhausted if state law allows the petitioner to raise

the claim by any available state court procedure. See 28 U.S.C. § 2254(c). However, where

a claim has not been fairly presented and a state procedural rule precludes further litigation of

the claim, the claim is procedurally defaulted. Coleman v. Thompson, 501 U.S. 722, 750

(1991). In Minnesota, the state procedural rule enunciated in Knaffla, 243 N.W.2d at 741,

holds that “where direct appeal has once been taken, all matters raised therein, and all claims

known but not raised, will not be considered upon a subsequent petition for postconviction

relief.” This procedural rule therefore denies further litigation of claims that could have been

raised on direct appeal, Murphy v. King, 652 F.3d 845, 849–50 (8th Cir. 2011), barring not

only claims that were known at the time of direct appeal, but also claims that should have

been known. Sontoya v. State, 829 N.W.2d 602, 604 (Minn. 2013). The Court agrees with

Magistrate Judge Leung that because Caldwell raised a fundamental fairness argument as part

of his consolidated direct appeal, but subsequently waived it at oral argument, Knaffla bars

him for pursuing this argument in a subsequent petition for postconviction relief. The claim

is therefore procedurally defaulted.

       As the magistrate judge observed, while procedurally defaulted claims are generally

barred from federal habeas review, Coleman, 501 U.S. at 750, they may be considered on the

merits only when one of two exceptions applies: (1) the petitioner can demonstrate cause for

the default and actual prejudice as a result of the alleged violation of federal law; and (2)

                                               15
where the petitioner can demonstrate that the failure to consider the claim will result in a

fundamental miscarriage of justice. Id. If neither exception applies, the federal court will not

entertain the merits of the otherwise procedurally defaulted claim. These exceptions do not

apply here, and, as Magistrate Judge Leung notes, Caldwell proposes dropping this claim

entirely so that the other claims in his Petition may be considered. Because the magistrate

judge considered the merits of Caldwell’s other claims, he appears to have granted this

alternative request to examine Caldwell’s exhausted, non-defaulted claims. This Court agrees

with that approach and proceeds to analyze Caldwell’s other grounds for relief.3

       B. Right to Present a Complete Defense
       Caldwell first objects to the magistrate judge’s analysis and recommendation as to his

due process claim arising from the government’s questioning of Turnage at the postconviction

evidentiary hearing. (Objs. at 1–6.) Caldwell contends that Turner’s invocation of the Fifth

Amendment and subsequent refusal to testify resulted from the prosecution’s threats and

intimidation. (Pet. at 12.) In his Objections, Caldwell asserts that the magistrate judge drew

artificial distinctions between the facts here and those present in Webb v. Texas, 409 U.S. 95,

97–98 (1972), a case in which the comments made by the prosecution to a witness were found

to be violative of due process. He also argues that the Minnesota Supreme Court and

Magistrate Judge Leung erred by presuming that “there was some legitimate reason for


3
   The Court also agrees with the magistrate judge that Caldwell’s Petition is not a mixed
petition, containing both exhausted and unexhausted claims, and which would require
dismissal without prejudice. (R&R at 15.) “The presence of a procedurally defaulted claim
. . . does not create a mixed petition.” Maxwell v. Gau, No. 12-cv-1770 (ADM/TNL), 2014
WL 1371912, at *9 n.3 (D. Minn. Apr. 8, 2014).
                                              16
Turnage to be threatened the way he was.” (Objs. at 5.) He asserts that, as a practical matter,

Turnage could not have been prosecuted for perjury due to the applicable statute of

limitations. (Id.)

       The Court disagrees with Caldwell’s arguments. As the magistrate judge observed,

“[i]t is not improper per se for a prosecuting attorney to advise prospective witnesses of the

penalties for testifying falsely. But warnings concerning the dangers of perjury cannot be

emphasized to the point where they threaten and intimidate the witness into refusing to

testify.” United States v. Risken, 788 F.2d 1361, 1370 (8th Cir. 1986) (quotation omitted).

       In Caldwell III, the Minnesota Supreme Court considered whether the prosecution had

interfered with Caldwell’s right to present a complete defense under the Fourteenth

Amendment, assuming without deciding that the right also applied to postconviction

proceedings. 886 N.W.2d at 500–01. Here, the magistrate judge noted that in Webb, 409

U.S. at 98, the trial judge had made threatening remarks to a single witness for the defense in

the context of trial. (R&R at 60.) He noted a lack of Supreme Court precedent addressing a

due process claim based on government interference with a defense witness in the context of

a postconviction proceeding. (Id.) Magistrate Judge Leung also cited authority for the

proposition that the “right to due process [in postconviction context] is not parallel to a trial

right, but rather must be analyzed in light of the fact that [the individual] has already been

found guilty at a fair trial, and has only a limited interest in postconviction relief.” (Id. at 61)

(quoting Dist. Attorney’s Office for Third Judicial Dist. v. Osborne, 557 U.S. 52, 69 (2009)).

The Court agrees that because there is no U.S. Supreme Court authority confronting the

                                                17
specific question, the state court’s decision cannot be considered contrary to any decisions of

the U.S. Supreme Court. Woods v. Donald, 135 S. Ct. 1372, 1377 (2015).

       This Court also agrees with the magistrate judge’s substantive finding that the

Minnesota Supreme Court’s ruling on this claim was not unreasonable. (R&R at 61–62.) As

Magistrate Judge Leung noted, the state court’s factual determinations are presumed correct,

unless clear and convincing evidence shows that the findings lack support in the record. (Id.

at 61) (citing Whitehead v. Dormire, 340 F.3d 532, 536 (8th Cir. 2003)).           Indeed, the

Minnesota Supreme Court found the questions that the prosecutor posed to Turnage at the

postconviction hearing were “inartful.” Caldwell III, 886 N.W.2d at 502. However, the court

relied on the postconviction court’s first-hand observation of the exchange, finding that the

postconviction court was in the best position to evaluate whether Turnage was in fact

intimidated, “having heard the tone of the questioning.” Id. The postconviction court found

that the prosecutor had not attempted to intimidate Turnage, but instead had simply vigorously

cross-examined him. Id. This conclusion finds support in the record. This Court thus agrees

with the magistrate judge that Caldwell has not shown by clear and convincing evidence that

the Minnesota Supreme Court’s determination lacked support in the record, rendering it

unreasonable. Accordingly, Caldwell is not entitled to habeas relief on this basis.

       C. Sufficiency of the Evidence

       Caldwell also objects to the magistrate judge’s findings and recommendations with

respect to his due process claims concerning the sufficiency of the evidence, asserted in

Grounds Two and Three of his Petition. (Objs. at 6–7.)

                                              18
       The magistrate judge applied the proper standard of review to these claims. (R&R at

27.) As he noted, the Constitution requires proof beyond a reasonable doubt in order to

convict a person of a crime. Jackson v. Virginia, 443 U.S. 307, 309 (1979). A habeas

petitioner is entitled to relief if, upon a review of the record evidence at trial, no rational trier

of fact would have found proof of guilt beyond a reasonable doubt. Nash, 807 F.3d at 897.

“[A] state-court decision rejecting a sufficiency challenge may not be overturned on federal

habeas unless the ‘decision was objectively unreasonable.’” Parker v. Matthews, 567 U.S.

37, 43 (2012) (per curiam) (quoting Cavazos v. Smith, 565 U.S. 1, 2 (2011) (per curiam)).

               1. Crime Committed for the Benefit of a Gang

       As to the evidence regarding whether Cole’s killing was committed for the benefit of

a gang, Caldwell acknowledges that some witnesses testified that the LLs sold drugs and that

the LLs and One-Nines were known enemies. (Objs. at 7.) However, he asserts that “[t]here

was nothing to give any indication from that testimony that these things were one of the

primary activities of the gang.” (Id.)

       The Court agrees with the magistrate judge’s analysis of the law and the facts. (R&R

at 27–33.) As noted, in Caldwell I, 803 N.W.2d at 385, the Minnesota Supreme Court found

that the evidence at Caldwell’s trial established that the LLs met the statutory definition of a

gang in Minn. Stat. § 609.229, subd. 1. Namely, the court found that: (1) Caldwell did not

dispute that the LL gang is a group of three or more people, with a common identifying sign

or symbol, which was supported by the testimony of several witnesses; (2) that witness

testimony was sufficient for the jury to find that the LL gang had, as one of its primary

                                                 19
activities, the commission, or attempted commission, of one or more enumerated offenses in

Minn. Stat. § 609.11, subd. 9, including drive-by shooting and certain drug offenses; and (3)

witness testimony concerning drug sales and a pattern of shooting rival gangs was sufficient

for the jury to infer that LL gang members had engaged in a pattern of criminal activity. Id.

at 386. Thus, the Minnesota Supreme Court found that there was sufficient evidence to

support Caldwell’s conviction for aiding and abetting first-degree murder for the benefit of a

gang. Id.

       The Minnesota Supreme Court’s determination was not unreasonable, as the

magistrate judge properly found. Again, several witnesses testified that the LLs sold drugs

and shot at rival gang members. Juries have broad discretion in drawing inferences from the

evidence presented at trial, as long as they “draw reasonable inferences from basic facts to

ultimate facts.”   Coleman, 566 U.S. at 655 (citation omitted).          It was certainly not

unreasonable for the Minnesota Supreme Court to find that a jury could infer from the

evidence presented at trial that the LLS had, as a primary activity, the commission of one or

more of the offenses listed in Minn. Stat. § 609.11, subd. 9, and that they engaged in a pattern

of criminal activity. See Cavazos, 565 U.S. at 7 (“[E]vidence is sufficient to support a

conviction so long as ‘after viewing the evidence in the light most favorable to the prosecution

any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.’”) (quoting Jackson, 443 U.S. at 319). In sum, the Court finds that it was

not unreasonable for the Minnesota Supreme Court to find that the evidence was



                                              20
constitutionally sufficient to support Caldwell’s conviction for aiding and abetting a crime for

the benefit of a gang. Accordingly, Caldwell is not entitled to relief on this basis.

               2. Premeditation and Intent

       With respect to the sufficiency of the evidence concerning premeditation and intent,

Caldwell asserts that only one witness, Turnage, testified that Caldwell had bragged about the

crime after the fact, and stated that Ill Will was the intended target. (Objs. at 8.) But he asserts

that Turnage later recanted that testimony, only to be “threatened into silence” by the

prosecution. (Id.) He also argues that Cey Barber testified to initially hearing a first shot

from elsewhere, before Kirk Harrison started shooting. (Id.) Thus, Caldwell contends, there

was not sufficient evidence from which a reasonable jury could have found the elements of

premeditation and intent. (Id.)

       The Court disagrees. As noted in Caldwell I, “[i]ntent means that the defendant ‘either

has the purpose to do the thing or cause the result specified or believes that the act, if

successful, will cause that result,’” 803 N.W.2d at 384 (quoting Minn. Stat. § 609.02, subd.

9(4)), and “[p]remeditation means ‘to consider, plan or prepare for, or determine to commit

the act referred to prior to its commission.’” Id. (quoting Minn. Stat. § 609.18). The

Minnesota Supreme Court found that there was sufficient evidence at trial from which the

jury could infer that Kirk Harrison acted with intent to kill and that the killing was

premeditated. Id.

       Caldwell argues that the only testimony related to intent to cause the death of a specific

person, Ill Will, came from Turnage, who later attempted to recant his testimony. (Objs. at

                                                21
8.) But Turnage did not provide the only testimony establishing intent. As the magistrate

judge noted, there was evidence of the gang rivalry between the LLs and One-Nines,

including a previous incident in which the One-Nines had shot at Caldwell and Kirk. (R&R

at 40) (citing Caldwell I, 803 N.W.2d at 379–81). Moreover, there was testimony regarding

the particular rivalry between Kirk Harrison and Ill Will. (Id. at 41.) Carnell Harrison and

Brooks testified regarding several comments made by Caldwell and Kirk Harrison on the day

of the shooting that they intended to retaliate against the One-Nines, including a comment

made by Kirk Harrison to Caldwell shortly before the shooting that Caldwell should have

taken a shot at the One-Nines earlier. (Id. at 40) There was evidence that Kirk believed he

was shooting at Ill Will when he fired into the group of One-Nines. (Id. at 41.) Furthermore,

Harrison took the time to remove the gun’s safety after he initially failed to shoot at the One-

Nines, and proceeded to fire the gun at the group multiple times. (Id.) The Court therefore

agrees with the magistrate judge that even without Turnage’s testimony that Ill Will had been

the intended target, the Minnesota Supreme Court’s finding was not unreasonable that

sufficient evidence supported the jury’s inference that Kirk Harrison acted with intent to kill

and the killing was premeditated. In fact, the court’s reasoning in Caldwell I was thorough

and well supported by the evidence. Accordingly, this basis of relief fails.

       D. Right to Public Trial

       As to Caldwell’s Sixth Amendment claim concerning the closure of the courtroom

during his trial, he takes issue with the magistrate judge’s analysis that because the courtroom

was only partially closed, there was no violation. (Objs. at 8.) Caldwell contends that neither

                                              22
Waller v. Georgia, 467 U.S. 39 (1984), nor Presley v. Georgia, 558 U.S. 209 (2010), contain

language limiting the applicability of a defendant’s right to a public trial based on whether

the courtroom is partially closed. (Objs. at 9 ) He also contests the determination of the

Minnesota Supreme Court in Caldwell I, in which it concluded that there was no closure. (Id.)

       While the Sixth Amendment provides that the accused shall have a public trial in all

criminal prosecutions, the Supreme Court has held that this right must give way in certain

instances to other rights, including the defendant’s right to a fair trial. Waller, 467 U.S. at 45;

accord Presley, 558 U.S. at 213. The R&R fully recounts the pattern of Caldwell’s mother’s

outbursts during trial, which ultimately prompted the court to exclude her from the courtroom

and to lock the courtroom door during jury instructions. (R&R at 42–48.) The trial court

judge expressed his concerns regarding the effect of Caldwell’s mother’s visible and audible

reactions to court proceedings on her son’s right to a fair trial. (Id. at 43–44) (quoting portion

of trial transcript in which court admonished Caldwell’s mother and warned her that her

conduct could hurt her son’s case).

       Caldwell argues that neither Waller nor Presley address Sixth Amendment rights in

the context of a partially closed courtroom. (Objs. at 9.) Certainly, the magistrate judge

acknowledged that those cases involved complete closures of the courtroom to all spectators,

(R&R at 50) (citing Waller, 467 U.S. at 42; Presley, 558 U.S. at 210), but he also observed

that several circuit courts of appeal have rejected habeas claims based on partial closures,

distinguishing them from Waller. (Id. at 51) (citing Enriquez v. Sec’y, 662 F. App’x 650,

654–56 (11th Cir. 2016) (per curiam); Drummond v. Houk, 797 F.3d 400, 402–04 (6th Cir.

                                                23
2015); Angiano v. Scribner, 366 F. App’x 726, 727 (9th Cir. 2010); Garcia v. Bertsch, 470

F.3d 748, 754 (8th Cir. 2006)). Magistrate Judge Leung further noted that absent Supreme

Court authority that confronts the specific issue in question, the state court’s decision cannot

be considered “contrary to” Supreme Court authority. (Id.) (citing Woods, 135 S. Ct. at 1377).

Accordingly, because the Minnesota Supreme Court did not reach a conclusion contrary to

the U.S. Supreme Court, nor decide Caldwell’s case differently than the Supreme Court on a

set of materially indistinguishable facts, the magistrate judge properly found no violation of

Caldwell’s right to a public trial. (Id. at 52.)

       This Court therefore finds no Sixth Amendment violation based on the exclusion of

Caldwell’s mother from the courtroom after she repeatedly disrupted the proceedings. At no

point during Caldwell’s trial were all spectators excluded, even when the courtroom doors

were locked. Caldwell is not entitled to habeas relief on this basis.

       E. Ineffective Assistance of Counsel

       With respect to Caldwell’s claim of ineffective assistance of counsel in Ground One

of his Petition, he objects to the magistrate judge’s conclusions, which, in turn, relied upon

the conclusions of the Minnesota Supreme Court. (Objs. at 10.)

       In order to obtain relief for ineffective assistance of counsel, Petitioner must establish

both that his counsel’s performance “fell below an objective standard of reasonableness” and

that the deficient performance prejudiced his defense. Strickland v. Washington, 466 U.S.

668, 688 (1984). Caldwell bears the burden of establishing to a reasonable probability that,

but for his counsel’s alleged errors, the result of the proceeding would have been

                                                   24
different. Id. This is a “heavy burden,” United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir.

1996), requiring a showing that the deficiency in counsel’s performance was “so serious that

counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

Amendment.” Strickland, 466 U.S. at 687. A defendant must show that counsel's errors were

not the result of “reasonable professional judgment.” Id. at 690. Moreover, a court’s review

of counsel’s performance is highly deferential, and there is a strong presumption of adequate

assistance. Id. A defendant must then show that the deficient performance actually prejudiced

the outcome of the proceedings. Id. at 687.

                  1. Voir Dire Performance

       Caldwell argues that his trial counsel perfunctorily “passed six jurors for cause” and

used peremptory strikes on eight jurors without asking a single question of any of these jurors.

(Objs. at 10.) He contends that this “effectively defeated the main purposes of jury selection,”

which he identifies as “(1) establish[ing] rapport with the jury; (2) learn[ing] about jurors’

beliefs and attitudes to make intelligent use of challenges; and (3) familiariz[ing] the jury with

applicable legal and factual concepts.” (Id.) (citing Thomas Mauet, Trial Techniques 42

(Aspen 2007)).

       The magistrate judge found that Caldwell failed to meet the performance and prejudice

prongs necessary to establish a claim of ineffective assistance. (R&R at 19.) As Magistrate

Judge Leung noted, Caldwell presented arguments that asked this Court to conduct a de novo

review of trial counsel’s performance, which is improper in the habeas context. (Id. at 20)

(citing Williams v. Roper, 695 F.3d 825, 831 (8th Cir. 2012)). Rather, the proper question is

                                               25
whether the Minnesota Supreme Court’s decision on this issue in Caldwell I was “contrary

to, or an unreasonable application of, clearly established federal law.” Williams, 695 F.3d at

831.

       This Court agrees with the magistrate judge’s analysis that Caldwell has not argued,

much less shown, that the Minnesota Supreme Court’s conclusion met the standard necessary

for relief. As the court found in Caldwell I, his trial counsel appears to have been well

prepared during voir dire, as his questions demonstrated his familiarity with the answers on

the jurors’ questionnaires and he asserted his right to strike jurors for cause on several

occasions. 803 N.W.2d at 386–87. Likewise, the magistrate judge properly found that even

if the Minnesota Supreme Court had unreasonably applied the performance prong of the

Strickland analysis, Caldwell failed to demonstrate that its application of the prejudice prong

was unreasonable. (R&R at 21.) As the Minnesota Supreme Court noted, Caldwell failed to

assert or demonstrate that any particular juror should have been stricken. Caldwell I, 803

N.W.2d at 387. Thus, this Court also agrees with the magistrate judge that it was not

objectively unreasonable for the Minnesota Supreme Court to find that Caldwell had failed to

show prejudice resulting from trial counsel’s performance during voir dire. Strickland, 466

U.S. at 687. Accordingly, because Caldwell has not met the heavy burden of demonstrating

deficient performance and resulting prejudice, this basis for relief fails.

                  2. Attorney-Client Relationship

       As to the portion of Caldwell’s ineffective assistance claim based on the attorney-

client relationship, he argues that he was denied effective assistance because trial counsel met

                                               26
with him only three times before trial. (R&R at 23.) Caldwell distinguishes the facts of his

case from Morris v. Slappy, 461 U.S. 1, 6 (1983), which Magistrate Judge Leung cited in the

R&R. (Objs. at 10.) He asserts that trial counsel in Slappy had the benefit of investigative

work done by prior defense counsel, which was not the case here. (Id.) Caldwell also argues

that he “was only allowed to see the evidence against him when in the presence of his attorney,

meaning that except for the very rare instances he met with counsel, he was not able to view

the evidence against him before trial.” (Id.) He contends that the magistrate judge’s

recommendation to deny relief on this basis constitutes an improper application of clearly

established federal law. (Id. at 11.)

       The Court disagrees.      In Slappy, the U.S. Supreme Court held that the Sixth

Amendment does not guarantee a “meaningful relationship” between a defendant and his

counsel. 461 U.S. at 15. Nor does “every restriction on counsel’s time or opportunity to

investigate or to consult with his client or otherwise prepare for trial violate[ ] a defendant’s

Sixth Amendment right to counsel.” Id. In Slappy, the Supreme Court found no constitutional

violation and concluded that substitute counsel, who undertook representation only six days

before trial, was well-prepared. Id. at 12–13. In particular, the court noted counsel’s prompt

review of the investigation, his review of materials prepared for trial by prior defense counsel,

his conferences with the defendant, and his statements to the court that he was ready for trial.

Id.

       Here, the Minnesota Supreme Court properly examined counsel’s performance and

found that counsel had advised Caldwell competently, having reviewed with him the

                                               27
witnesses who were to testify for the defense and Caldwell’s desire to reject a plea offer, to

have a speedy trial, and to testify on his own behalf. Caldwell I, 803 N.W.2d at 387. Having

reviewed the full trial record, the court concluded that trial counsel was well prepared and

conducted a competent defense, including the cross examination of witnesses who presented

an alternative theory of the case. Id. Furthermore, defense counsel had also hired an

investigator who met with Caldwell a few times prior to trial, and Caldwell himself informed

the district court that he did not wish to retain new counsel. Id. In sum, the facts here fully

support the findings of the magistrate judge and the Minnesota Supreme Court that there was

no Sixth Amendment violation based on any deficiencies in the attorney-client relationship.

       But even if the facts demonstrated otherwise, the Court agrees with the magistrate

judge that Caldwell has not demonstrated that his counsel’s performance actually prejudiced

his case. Strickland, 466 U.S. at 687. Accordingly, this ground of relief fails.

       F. Certificate of Appealability

       A § 2254 habeas corpus petitioner cannot appeal an adverse ruling on his petition

unless he is granted a Certificate of Appealability. See 28 U.S.C. § 2253(c)(1); Fed. R.

App. P. 22(b)(1). A Certificate of Appealability cannot be granted unless the petitioner

“has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). Such a “showing” requires that he demonstrate “that reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong.” Slack

v. McDaniel, 529 U.S. 473, 484 (2000). Here, Caldwell has not made such a showing, and

thus is not entitled to a Certificate of Appealability.

                                              28
IV.   CONCLUSION

      Based on the foregoing, and all the files, records and proceedings herein, IT IS

HEREBY ORDERED THAT:

      1.    Caldwell’s Petition for Writ of Habeas Corpus by a Person in State Custody
            Pursuant to 28 U.S.C. § 2254 [Doc. No. 1] is DENIED;


      2.    The Court ADOPTS the Magistrate Judge’s Report and Recommendation
            [Doc. No. 16] in its entirety;


      3.    Caldwell’s Objections [Doc. No. 17] to the Report and Recommendation are
            OVERRULED;


      4.    A Certificate of Appealability is NOT GRANTED; and


      5.    This action is DISMISSED WITH PREJUDICE.


LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: February 5, 2019                s/Susan Richard Nelson
                                       SUSAN RICHARD NELSON
                                       United States District Judge




                                         29
